DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated August 10, 2021, October 21, 2021, February 15, 2022, April 27, 2022, May 23, 2022, and June, 9, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
Claims 4 and 11 recite separate dies, but no separate dies are shown in the figures. The figures therefore fail to comply with 37 CFR 1.83(a), which states, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Similar objections exist with regard to the package and connectors recited in claim 8 and TSVs recited in claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities.
Claim 6 recites, at line 3, “the at least processing unit.” This appears to be a typographical error. Applicant may have intended “the at least one processing unit.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2019/0180170 by Huang et al. (cited by Applicant and hereinafter referred to as “Huang”).
Regarding claim 1, Huang discloses:
a device, comprising: at least one processing unit configured to execute instructions having matrix operands (Huang discloses, at ¶ [0118], a neural network processor having multiple neural network processing engines. Huang discloses, at ¶ [0071], each neural network processing engine comprises a processing engine array. As disclosed at ¶ [0072], the processing engine array performs operations on weights based on instructions. As disclosed at ¶ [0077], the operations performed by the processing engine include matrix multiplication, which discloses the instructions having matrix operands. Huang also discloses, at ¶ [0042], arranging the weights in a matrix.); 
random access memory configured to store instructions executable by the at least one processing unit and store matrices of an Artificial Neural Network (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores weight and state values, which discloses storing instructions and matrices of the neural network.); 
a control unit configured to load the instructions from the random access memory for execution by the at least one processing unit (Huang discloses, at ¶ [0076], control logic that reads data, which discloses the instructions.); and 
at least two interfaces configured to access the random access memory concurrently by at least two devices that are external to the device (Huang discloses, at ¶ [0073], multiple concurrent independent accesses to the memory, which discloses at least two interfaces, i.e., channels. As disclosed at ¶ [0075], the memory can simultaneously service multiple clients, including external clients.).

Regarding claim 2, Huang discloses the elements of claim 1, as discussed above. Huang also discloses:
wherein the at least two interfaces includes a first interface configured to be connected to a Central Processing Unit and a second interface configured to be connected to a memory controller that is different from a controller of the Central Processing Unit (Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0119], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers via various interfaces.).

Regarding claim 3, Huang discloses the elements of claim 2, as discussed above. Huang also discloses:
wherein the random access memory includes a first portion configured to store first output from the Artificial Neural Network and a second portion configured to store third input to the Artificial Neural Network; and wherein the first interface and the second interface are connected to the first portion and second portion respectively (Huang discloses, at ¶ [0071], the memory subsystem stores input and results data, which discloses respective portions for doing so. As disclosed at ¶ [0073], the various banks are independently accessible via respective channels, i.e., interfaces.).

Regarding claim 4, Huang discloses the elements of claim 3, as discussed above. Huang also discloses:
wherein the first portion and the second portion are formed on separate integrated circuit dies; and wherein the first interface and the second interface share no connections to the first portion and the second portion (Huang discloses, at ¶¶ [0156]-[0158], different sets of memory banks on different dies. As disclosed at ¶ [0073], the various banks are independently accessible via separate channels, which discloses sharing no connections).

Regarding claim 5, Huang discloses the elements of claim 3, as discussed above. Huang also discloses:
wherein the random access memory further includes a third portion configured to store second output from the Artificial Neural Network and a fourth portion configured to store second input to the Artificial Neural Network; and during execution of the instructions, the at least processing unit is configured to use the second input to generate the second output (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel. Huang also, at ¶ [0074], discloses executing operations, i.e., using the second input to generate the second output, concurrently with accessing memory.).

Regarding claim 6, Huang discloses the elements of claim 5, as discussed above. Huang also discloses:
wherein during the execution of the instructions, the first interface and the second interface have parallel access to the first portion and the second portion respectively, while concurrently the at least processing unit generates and stores the second output into the third portion based on the second input stored in the fourth portion (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel. Huang also, at ¶ [0074], discloses executing operations using all elements of the processing engine array, i.e., using the second input to generate the second output, concurrently with accessing memory.).

Regarding claim 7, Huang discloses the elements of claim 5, as discussed above. Huang also discloses:
wherein in response to an indication provided in the random access memory, the control unit is configured to initiate execution of the instructions to apply second input to the Artificial Neural Network, generate the second output from the Artificial Neural Network, and store the second output in the third portion (Huang discloses, at ¶ [0076, the control logic identifying which banks to activate, which discloses an indication in the memory that initiates execution.).

Regarding claim 8, Huang discloses the elements of claim 7, as discussed above. Huang also discloses:
an integrated circuit package configured to enclose the device; and a first set of connectors configured to couple the first interface to the Central Processing Unit; and a second set of connectors configured to couple the second interface to the memory controller that is different from the controller of the Central Processing Unit (Huang discloses, at ¶ [0063], packages to enclose the device. Huang also discloses, at ¶¶ [0118]-[0119], communicating with a CPU and various different memory controllers, which discloses connectors.).

Regarding claim 14, Huang discloses:
a method, comprising: storing, in an integrated circuit device, matrices of an Artificial Neural Network and instructions executable by at least one processing unit enclosed within the integrated circuit device to implement the Artificial Neural Network using the matrices (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores weight and state values, which discloses storing instructions and matrices of the neural network, and an integrated circuit comprising a processing engine array that reads the inputs and generates the outputs.); 
storing, in random access memory enclosed within the integrated circuit device, first input to the Artificial Neural Network (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores inputs.); 
causing the at least one processing unit to execute the instructions in generating first output from the first input stored in the random access memory (Huang discloses, at ¶¶ [0071]-[0072], the processing units generate outputs using the inputs, which discloses executing the instructions.); 
storing, in the random access memory enclosed within the integrated circuit device, second input to the Artificial Neural Network (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores inputs.); 
causing the at least one processing unit to execute the instructions in generating second output from the second input stored in the random access memory (Huang discloses, at ¶¶ [0071]-[0072], the processing units generate outputs using the inputs, which discloses executing the instructions.);
during a time period in which the at least one processing unit is executing the instructions to generate the second output from the second input, writing, through a first interface of the integrated circuit device, third input to the Artificial Neural Network into the random access memory in the integrated circuit device; and reading, through a second interface of the integrated circuit device and concurrently with the writing of the third input, the first output from the random access memory (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel. Huang also, at ¶ [0074], discloses executing operations, i.e., using the second input to generate the second output, concurrently with accessing memory.).

Regarding claim 15, Huang discloses the elements of claim 14, as discussed above. Huang also discloses:
wherein the writing of the third input is performed through the first interface connected to a direct memory access controller; and the reading of the first output is performed through the second interface connected to a Central Processing Unit. (Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0120], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers via various interfaces, including a DMA controller.).

Regarding claim 16, Huang discloses the elements of claim 15, as discussed above. Huang also discloses:
wherein the integrated circuit device is enclosed within an integrated circuit package and has a Deep Learning Accelerator with processing units, a control unit and local memory; the processing units include at least a matrix-matrix unit configured to execute an instruction having two matrix operands; the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; each of the matrix-vector units includes a plurality of vector-vector units configured to operate in parallel; and each of the vector-vector units includes a plurality of multiply-accumulate units configured to operate in parallel (Huang discloses, at ¶ [0063], packages to enclose the device. Huang discloses, at Figure 5, the neural network processing engine, which is a deep learning accelerator having local memory and, as disclosed at ¶ [0076], control logic. Huang discloses, at ¶ [0077], the processing engine array performs matrix multiplication, which discloses operating on two matrix operands of an instruction, the processing engine array includes rows of processing engines, which discloses matrix-vector units that operate in parallel, the processing engine array includes columns of processing engines, which discloses matrix-vector units that operate in parallel, and at ¶ [0080], the processing engine array includes multiply and accumulate circuitry that operates in parallel.).

Regarding claim 17, Huang discloses the elements of claim 16, as discussed above. Huang also discloses:
converting a description of the Artificial Neural Network into the instructions and the matrices (Huang discloses, at ¶ [0048], performing operations based on a neural network model, which discloses converting the model into the instructions and matrices used to do so.).

Regarding claim 18, Huang discloses the elements of claim 17, as discussed above. Huang also discloses:
wherein the reading of the first output, the writing of the third input, the Deep Learning Accelerator reading a portion of the second input, and the Deep Learning Accelerator writing a portion of the second output into the random access memory are performed in parallel (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Publication No. 2019/0042411 by Muralimanohar et al. (cited by Applicant and hereinafter referred to as “Muralimanohar”). 
Regarding claim 9, Huang discloses the elements of claim 8, as discussed above. Huang also discloses:
wherein a Deep Learning Accelerator is configured on an integrated circuit die...and the Deep Learning Accelerator includes the control unit, the at least one processing unit, and local memory (Huang discloses, at Figure 5, the neural network processing engine, which is a deep learning accelerator. Huang. Huang also discloses, at ¶ [0134], the neural network processing engine is implemented on a die. 
Huang does not explicitly disclose the aforementioned accelerator is on a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) enclosed within the device.
However, in the same field of endeavor (e.g., accessing data in memory) Muralimanohar discloses:
a logical engine comprising an FPGA or ASIC (Muralimanohar discloses, at ¶ [0034], implementing a logical engine using an FPGA or ASIC.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s neural network processing engine to comprise an FPGA or ASIC, as taught by Muralimanohar because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, Huang, as modified, discloses the elements of claim 9, as discussed above. Huang also discloses:
wherein the at least one processing unit includes a matrix- matrix unit configured to operate on two matrix operands of an instruction (Huang discloses, at ¶ [0077], the processing engine array performs matrix multiplication, which discloses operating on two matrix operands of an instruction.); 
wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (Huang discloses, at ¶ [0077], the processing engine array includes rows of processing engines, which discloses matrix-vector units that operate in parallel.); 
wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel (Huang discloses, at ¶ [0077], the processing engine array includes columns of processing engines, which discloses matrix-vector units that operate in parallel.); and 
wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel (Huang discloses, at ¶ [0080], the processing engine array includes multiply and accumulate circuitry that operates in parallel.).

Regarding claim 11, Huang, as modified, discloses the elements of claim 10, as discussed above. Huang does not explicitly disclose wherein the random access memory and the Deep Learning Accelerator are formed on separate integrated circuit dies and connected by Through-Silicon Vias (TSVs).
However, in the same field of endeavor (e.g., accessing data in memory) Muralimanohar discloses:
coupling components using TSVs (Muralimanohar discloses, at ¶ [0030], coupling logical operators to memory using TSVs.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s neural network processing engine to utilize TSVs, as disclosed by Muralimanohar because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 12, Huang, as modified, discloses the elements of claim 11, as discussed above. Huang also discloses:
wherein the random access memory includes non- volatile memory configured to store the instructions and the matrices of the Artificial Neural Network (Huang discloses, at ¶ [0181], the RAM can be non-volatile RAM.).

Regarding claim 13, Huang, as modified, discloses the elements of claim 11, as discussed above. Huang also discloses:
wherein the Deep Learning Accelerator includes a memory interface to the random access memory; and the first interface and the second interface are connected to the random access memory via the memory interface of the Deep Learning Accelerator (Huang discloses, at ¶ [0075], servicing clients via a chip interconnect coupled to the memory subsystem.).

Regarding claim 19, Huang discloses:
an apparatus, comprising: random access memory (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores inputs.);
...a memory interface to access the random access memory (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem. An interface to access the memory is inherent.); 
a control unit (Huang discloses, at ¶ [0076], control logic that reads data, which discloses the instructions.); and 
at least one processing unit configured to operate on two matrix operands of an instruction... (Huang discloses, at ¶ [0118], a neural network processor having multiple neural network processing engines. Huang discloses, at ¶ [0071], each neural network processing engine comprises a processing engine array. As disclosed at ¶ [0072], the processing engine array performs operations on weights based on instructions. As disclosed at ¶ [0077], the operations performed by the processing engine include matrix multiplication, which discloses the instructions having matrix operands. Huang also discloses, at ¶ [0042], arranging the weights in a matrix.); 
a first interface configured for a memory controller of a Central Processing Unit to access a first portion of the random access memory; and a second interface configured for a direct memory access controller to access a second portion of the random access memory (Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0119], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers, including a DMA interface, via various interfaces.); 
wherein the first interface and the second interface are configured to provide, to the Central Processing Unit and the direct memory access controller, concurrent access to the random access memory (Huang discloses, at ¶ [0073], multiple concurrent independent accesses to the memory, which discloses at least two interfaces, i.e., channels. As disclosed at ¶ [0075], the memory can simultaneously service multiple clients, including external clients.).
Huang does not explicitly disclose the aforementioned engine comprises a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) and executing instructions in an FPGA or ASIC.
However, in the same field of endeavor (e.g., accessing data in memory) Muralimanohar discloses:
a logical engine comprising an FPGA or ASIC (Muralimanohar discloses, at ¶ [0034], implementing a logical engine using an FPGA or ASIC.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s neural network processing engine to comprise an FPGA or ASIC, as taught by Muralimanohar because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 20, Huang, as modified, discloses the elements of claim 19, as discussed above. Huang also discloses:
wherein the random access memory includes non- volatile memory configured to store model data of an Artificial Neural Network; the model data includes instructions executable by the FPGA or ASIC; the Central Processing Unit is configured to use the first interface to retrieve output from the Artificial Neural Network; and the direct memory access controller is configured to use the second interface to provide input to the Artificial Neural Network (Huang discloses, at ¶ [0181], the RAM can be non-volatile RAM. Huang discloses, at ¶ [0048], performing operations based on a neural network model, which discloses converting the model into the instructions and matrices used to do so. Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0120], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers via various interfaces, including a DMA controller.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAWN DOMAN/Primary Examiner, Art Unit 2183